United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-2529
                     ___________________________

                               Tyson R. Walker

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

    Leann K. Bertsch; Colby Braun; Shaun Fode; Jean Sullivan; Nick Friez

                   lllllllllllllllllllllDefendants - Appellees
                                   ____________

                  Appeal from United States District Court
                 for the District of North Dakota - Bismarck
                                ____________

                       Submitted: December 20, 2018
                         Filed: December 21, 2018
                               [Unpublished]
                               ____________

Before LOKEN, BOWMAN, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
        North Dakota inmate Tyson R. Walker appeals the district court’s1 dismissal
without prejudice of his pro se 42 U.S.C. § 1983 action under 28 U.S.C. § 1915A.
After careful de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.
1999) (per curiam) (standard of review), we find no basis for reversal. We conclude
that Walker did not state a due process claim regarding the prison’s grievance system,
as the grievance process does not give rise to a liberty interest requiring due process
protection, see Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (per curiam);
he did not allege that any specific defendant was responsible for his placement in a
special administrative unit, see Ellis v. Norris, 179 F.3d 1078, 1079 (8th Cir. 1999);
and he did not state a claim regarding the deprivation of his property during that
placement, as prison officials may limit personal property in administrative
segregation, see Hosna v. Groose, 80 F.3d 298, 305 (8th Cir. 1996). Further, the
district court did not err in denying leave to amend, because Walker’s proposed qui
tam actions under the False Claims Act (FCA) against defendant Bertsch would be
futile; specifically, the FCA does not subject state agencies to qui tam liability, and
Walker did not allege that Bertsch took any actions outside the scope of her duties.
See Vt. Agency of Nat. Res. v. U.S. ex rel. Stevens, 529 U.S. 765, 787-88 (2000);
U.S. ex rel. Gaudineer & Comito, L.L.P. v. Iowa, 269 F.3d 932, 937 (8th Cir. 2001).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Charles S. Miller, Jr., United States Magistrate Judge for the
District of North Dakota, to whom the case was referred for final disposition by
consent pursuant to 28 U.S.C. § 636(c).

                                         -2-